Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         07-JAN-2020
                                                         02:07 PM


                           SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


               FRANCIS P. GRANDINETTI, Petitioner,

                                 vs.

                   STATE OF HAWAI#I, Respondent.


                        ORIGINAL PROCEEDING
                         (CR. NO. 93-0141)

                       ORDER DENYING PETITION
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          On December 18, 2019, petitioner Francis P. Grandinetti
filed a document entitled, “On Petition, SC-HI:      Supervisory
Writs, Mandamus, Injunctions, and/or Governor’s Stay”.       The
document was filed as a petition.      Upon consideration of the
document and the record,
          IT IS HEREBY ORDERED that the petition is denied.
Petitioner should seek the assistance of his recently-appointed
counsel, the Office of the Public Defender, who was appointed by
the third circuit court in Cr. No. 93-0141.
          DATED:   Honolulu, Hawai#i, January 7, 2020.
                                /s/ Mark E. Recktenwald
                                /s/ Paula A. Nakayama
                                /s/ Sabrina S. McKenna
                                /s/ Richard W. Pollack
                                /s/ Michael D. Wilson